Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has fully considered the applicants’ amendments and remarks filed on 8/20/2021 and finds them sufficient to overcome all outstanding issues.  As such, all objections and rejections are withdrawn.
Claims 1-4, 6-8, and 21-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Newly cited US 2011/0314539 teaches a method for unlocking a smartphone based on proximity detection of a security token, but did not teach or suggest enabling displaying a list of passwords, or installing an application based on the proximity detection, or authorizing the operation using a substitute credential which is stored on the smart phone.
Newly cited US 2014/0298432 teaches a method for automated password entry by using a device within proximity to provide login credentials to another device.  When the devices are within proximity, the vault device will provide login credentials to the other device to log the user into the other device.  They do not teach or suggest enabling displaying a list of passwords, or installing an application based on the proximity detection, or authorizing the operation using a substitute credential which is stored on the smart phone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.